DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 15-16, 20, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabot et al. (US 20150314122).
Regarding claim 1, Kabot discloses forming an opening in an inner ear of a recipient proximate to an apical region of a cochlea of the recipient (Fig. 1, section 0006, the electrode array is inserted into the cochlea through a small hole); inserting at least one apical electrode E1 through the opening in the inner ear (Fig. 4-7, section 0033, 0038 the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. A tip fold-over will be detected when stimulating the most apical electrode contact E1); performing one or more electrical measurements via electrodes implanted in, or in proximity to, the cochlea; and analyzing data obtained as a result of the one or more electrical measurements to determine whether the at least one apical electrode has a low-impedance path to a perilymphatic fluid space of the cochlea (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Concerning claim 2, Kabot discloses performing the electrical measurements during insertion of the at least one apical electrode through the opening in the inner ear; and terminating insertion of the at least one apical electrode upon a determination that the at least one apical electrode has a low-impedance path to the fluid perilymphatic space (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
With respect to claim 3, Kabot discloses analyzing data obtained as a result of the one or more electrical measurements to determine whether the at least one apical electrode has a low- impedance path to the perilymphatic fluid space comprises: analyzing the data obtained from the electrical measurements to determine when the least one apical electrode is in physical contact with the perilymph of the cochlea (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Regarding claim 4, Kabot discloses analyzing data obtained as a result of the one or more electrical measurements to determine whether the at least one apical electrode has a low- impedance path to the perilymphatic fluid space comprises: analyzing the data obtained from the electrical measurements to determine when the least one apical electrode is in physical contact with the endosteum of the cochlea (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Concerning claim 5, Kabot discloses inserting a basilar cochlea electrode assembly into the cochlea 104, wherein the basilar cochlea electrode assembly 110 includes a plurality of intra-cochlea electrodes (Figs. 1, section 0006, The insertion of the electrode array 110 requires surgery. Cochlear implant manufacturers offer to surgeons a wide range of mechanical tools necessary for implantation of the device. However, since the electrode array 110 is inserted into the cochlea 104 through a small hole).
With respect to claim 6, Kabot discloses performing one or more electrical measurements via electrodes implanted in, or in proximity to, the cochlea comprises: performing one or more electrical measurements using at least one of one or more of the plurality of intra-cochlea electrodes or the at least one apical electrode (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Regarding claim 7, Kabot discloses performing one or more electrical measurements via electrodes implanted in, or in proximity to, the cochlea comprises: delivering current signals to the cochlea via one or more of the implanted in, or in proximity to, the cochlea; and performing one or more voltage or impedance measurements via at least one of the electrodes implanted in, or in proximity to, the cochlea (Section 0037-0038, The voltage profile measured along a correctly inserted electrode array will decrease monotonically with increasing distance from the stimulating electrode when measured at neighboring electrode contacts. When measured at larger distances, cross-talk between different turns of the cochlea may appear. However, in the neighboring region of a stimulating electrode contact the voltages will drop for correctly inserted electrode arrays. Illustratively, for the detection of misplaced electrode arrays, monopolar stimulation pulses may be generated at an inserted electrode contact Ei, and voltage measurements Ui+1 to Un are performed at other inserted contacts Ei+1 to Ei+2, with n being the greatest index of the inserted electrode contact).
Concerning claim 8, Kabot discloses analyzing data obtained as a result of the one or more electrical measurements to determine whether the at least one apical electrode has a low- impedance path to the perilymphatic fluid space comprises: using data obtained as a result of the one or more voltage or impedance measurements to determine a selected pattern of current flow in the cochlea towards an apex of the cochlea (Section 0018, The external controller may be configured to stimulate an electrode contact inserted into the cochlea, and measure voltage and/or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea. The external controller may be configured, based at least on the measured voltage or current, to determine whether an event selected from the group consisting of a tip fold-over, a buckling and a loop associated with insertion of the electrode array has occurred) .
With respect to claim 9, Kabot discloses the selected pattern of current is an increased flow of current towards the apex of the cochlea relative to a pattern of current flow determined using results of one or more voltage or impedance measurements obtained prior to insertion of the at least one apical electrode through the opening in the inner ear (Section 0018, The external controller may be configured to stimulate an electrode contact inserted into the cochlea, and measure voltage and/or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea. The external controller may be configured, based at least on the measured voltage or current, to determine whether an event selected from the group consisting of a tip fold-over, a buckling and a loop associated with insertion of the electrode array has occurred).
With respect to claim 15, Kabot discloses the opening in the inner ear further includes a cochleostomy in the apical region of the cochlea through which the at least one apical electrode is inserted, and wherein following insertion of the at least one apical electrode through the apical cochleostomy (section 0006, he electrode array is inserted into the cochlea through a small hole), the method further comprises: performing supplemental electrical measurements via electrodes implanted in, or in proximity to, the cochlea; and based on data obtained as a result of the supplemental electrical measurements, evaluating an implanted location of the at least one apical electrode (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Regarding claim 16, Kabot discloses based on the evaluating adjusting the implanted location of the at least one apical electrode (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Concerning claim 20, Kabot discloses a basilar cochlea electrode assembly comprising a plurality of intra-cochlea electrodes 110, wherein the basilar cochlea electrode assembly is configured to be inserted into a cochlea 104 of a recipient via a basal region of the cochlea; one or more apical electrodes E1 configured to be inserted into an apical region of the cochlea (Fig. 1, 4-7, section 0006,0033, 0038 the electrode array is inserted into the cochlea through a small hole. The insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. A tip fold-over will be detected when stimulating the most apical electrode contact E1); and a stimulation unit 108 configured to deliver current signals to the cochlea using one or more of the plurality of intra-cochlea electrodes or at least one of the one or more apical electrodes and perform one or more electrical measurements in response to delivery of the current signals (Fig. 1, section 0005, implant stimulator also performs additional signal processing such as error correction, pulse formation, etc., and produces a stimulation pattern (based on the extracted audio information) that is sent through connected wires to an electrode array inserted into the cochlea. Typically, this electrode array includes multiple electrode contacts on its surface that provide selective stimulation of the cochlea. Stimulation is either carried out against an external reference electrode contact i.e., a remote ground contact outside the cochlea or against another electrode contact of the array within the cochlea); and one or more processors configured to, based on results of the one or more electrical measurements, determine whether the one or more apical electrodes are in electrical contact with a perilymphatic fluid space of the cochlea (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
Concerning claim 23, Kabot discloses determine whether the one or more apical electrodes are in electrical contact with a perilymphatic fluid space of the cochlea, the one or more processors are configured to: analyze the electrical measurements to determine when the one or more apical electrodes are in physical contact with the perilymph of the cochlea (section 0033, 0036, Figs. 4-7, the insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. Inserting the electrode array, electrode contact E3 becomes completely inserted into the cochlea at time t3, as shown in FIG. 6. The impedance Z3,1 measured between E3 and RG drops below the threshold Zthres and may be stored. In addition the impedances Z2,2 at E2, now located at P2, and Z1, 3 at E1, located at P3, are also saved. Note that since both E1 and E2 are inserted into the cochlea and completely surrounded by perilymph, the impedances between electrodes E1, E2 and E3 have also dropped from infinite to a detectable value).
With respect to claim 24, Kabot discloses determine whether the one or more apical electrodes are in electrical contact with a perilymphatic fluid space of the cochlea, the one or more processors are configured to: using results of the one or more electrical measurements to determine a selected pattern of current flow in the cochlea towards an apex of the cochlea (Section 0018, The external controller may be configured to stimulate an electrode contact inserted into the cochlea, and measure voltage and/or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea. The external controller may be configured, based at least on the measured voltage or current, to determine whether an event selected from the group consisting of a tip fold-over, a buckling and a loop associated with insertion of the electrode array has occurred).
Regarding claim 25, Kabot discloses the selected pattern of current is an increased flow of current towards the apex of the cochlea relative to a pattern of current flow determined using results of one or more electrical measurements obtained prior to insertion of the at least one apical electrode into the apical region of the cochlea (Section 0018, The external controller may be configured to stimulate an electrode contact inserted into the cochlea, and measure voltage and/or current between the stimulated electrode contact and one or more other electrode contacts inserted into the cochlea. The external controller may be configured, based at least on the measured voltage or current, to determine whether an event selected from the group consisting of a tip fold-over, a buckling and a loop associated with insertion of the electrode array has occurred).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 20080154339).
Concerning claim 17, Carter discloses inserting one or more electrodes through an opening 142 formed in the inner ear of a recipient (Fig. 3-4, section 0041, cochlea showing an improved cochleostomy seal in accordance with one embodiment of the present invention. In this exemplary embodiment, a deformable electrically nonconductive occludent is inserted into cochleostomy to prevent the transfer of fluids, bacteria and electrical current through cochleostomy); following insertion of the one or more electrodes 140 through the opening in the inner ear, sealing 400 the opening formed in the inner ear (section 0041,  a deformable electrically nonconductive occludent is inserted into cochleostomy to prevent the transfer of fluids, bacteria and electrical current through cochleostomy); performing one or more electrical measurements via the one or more electrodes inserted into the inner ear and at least one extra-cochlear electrode positioned outside of the inner ear (section 0024, 0044, an extracochlear reference electrode of the cochlear implant. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode of cochlear implant located outside the inner ear); and analyzing data obtained as a result of the one or more electrical measurements to determine whether the opening in the inner ear is electrically sealed (Section 0044, occludent provides a seal of electrically nonconductive, or insulating, biocompatible material within cochleostomy. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode of cochlear implant located outside the inner ear. It should be appreciated to those of ordinary skill in the art that as the anatomical structures surrounding occludent are partially conductive and, as such, electric current may still leak through this general region, but current leakage through cochleostomy will be reduced).
With respect to claim 18, Carter discloses analyzing data obtained as a result of the one or more electrical measurements to determine whether the opening in the inner ear is electrically sealed comprises: using the data obtained as a result of the electrical measurements to determine an impedance between the one or more electrodes inserted into the inner ear and the at least one extra-cochlear electrode positioned outside of the inner ear; and comparing the impedance between the one or more electrodes inserted into the inner ear and the at least one extra-cochlear electrode positioned outside of the inner ear to a predetermined impedance (Section 0044, occludent provides a seal of electrically nonconductive, or insulating, biocompatible material within cochleostomy. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode (not shown) of cochlear implant located outside the inner ear. It should be appreciated to those of ordinary skill in the art that as the anatomical structures surrounding occludent are partially conductive and, as such, electric current may still leak through this general region, but current leakage through cochleostomy will be reduced).
Regarding claim 19, Carter discloses the predetermined impedance is an impedance between the one or more electrodes and the at least one extra-cochlear electrode positioned outside of the inner ear determined prior to insertion of the one or more electrodes through the opening in the inner ear (Section 0044, occludent provides a seal of electrically nonconductive, or insulating, biocompatible material within cochleostomy. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode (not shown) of cochlear implant located outside the inner ear. It should be appreciated to those of ordinary skill in the art that as the anatomical structures surrounding occludent are partially conductive and, as such, electric current may still leak through this general region, but current leakage through cochleostomy will be reduced).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabot et al. (US 20150314122) in view of Carter (US 20080154339).
Regarding claim 14, Kabot discloses the invention substantially as claimed however does not show the opening in the inner ear includes a cochleostomy in the apical region of the cochlea through which the at least one apical electrode is inserted, and wherein following insertion of the at least one apical electrode through the apical cochleostomy, the method further comprises: following insertion of the at least one apical electrode through the apical cochleostomy, sealing the apical cochleostomy; performing one or more electrical measurements via the at least one apical electrode and at least one extra-cochlear electrode; and analyzing data obtained from the one or more electrical measurements via the at least one apical electrode and at least one extra-cochlear electrode to determine whether the apical cochleostomy is electrically sealed. 
Carter discloses the opening in the inner ear includes a cochleostomy 142 in the apical region of the cochlea through which the at least one apical electrode is inserted, and wherein following insertion of the at least one apical electrode through the apical cochleostomy (Fig. 3-4, section 0041, cochlea showing an improved cochleostomy seal in accordance with one embodiment of the present invention. In this exemplary embodiment, a deformable electrically nonconductive occludent is inserted into cochleostomy to prevent the transfer of fluids, bacteria and electrical current through cochleostomy), the method further comprises: following insertion of the at least one apical electrode through the apical cochleostomy, sealing 400 the apical cochleostomy (section 0041,  a deformable electrically nonconductive occludent is inserted into cochleostomy to prevent the transfer of fluids, bacteria and electrical current through cochleostomy); performing one or more electrical measurements via the at least one apical electrode and at least one extra-cochlear electrode; and analyzing data obtained from the one or more electrical measurements via the at least one apical electrode and at least one extra-cochlear electrode to determine whether the apical cochleostomy is electrically sealed (Section 0044, occludent provides a seal of electrically nonconductive, or insulating, biocompatible material within cochleostomy. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode (not shown) of cochlear implant located outside the inner ear. It should be appreciated to those of ordinary skill in the art that as the anatomical structures surrounding occludent are partially conductive and, as such, electric current may still leak through this general region, but current leakage through cochleostomy will be reduced). This allows for proper seal for more accurate electrical measurements detected by electrodes. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kabot by adding sealing of the cochleostomy as taught by Carter in order to facilitate proper seal for accurate measurements detected by electrodes. 
Claim Objections
Claims 10-13, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. Examiner finds that Kabot does disclose forming an opening in an inner ear of a recipient proximate to an apical region of a cochlea of the recipient (Fig. 1, section 0006, he electrode array is inserted into the cochlea through a small hole). The applicant states that Kabot does make a small hole located at the basal end of the cochlea, Examiner finds that this hole is proximate or near the apical end of the cochlea. Also Examiner finds that Kabot discloses one or more apical electrodes E1 configured to be inserted into an apical region of the cochlea (Fig. 1, 4-7, section 0006,0033, 0038 the electrode array is inserted into the cochlea through a small hole. The insertion of electrode contact E1 into the cochlea at time t1, as shown in FIG. 4, the surrounding environment of this contact changes from air to perilymph. As a result, from a certain position P1 on, the impedance measured between E1 and RG will drop from very high or infinite to below a predefined threshold Zthres, for example Zthres=30 kOhms. A tip fold-over will be detected when stimulating the most apical electrode contact E1).
Examiner finds that Carter discloses at least one extra-cochlear electrode positioned outside of the inner ear (section 0024, 0044, an extracochlear reference electrode of the cochlear implant. Occludent thereby increases the impedance of the undesired current path through cochleostomy to the reference electrode of cochlear implant located outside the inner ear).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/
Primary Examiner, Art Unit 3792